Citation Nr: 0407630	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  03-00 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for status post 
arthroscopy of an anterior cruciate ligament tear of the left 
knee, which is currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1985 to October 
1985 and August 1986 to December 1994.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO denied the 
issue of entitlement to a disability evaluation greater than 
20 percent for the service-connected status post arthroscopy 
for an anterior cruciate ligament tear of the veteran's left 
knee.  In addition, the RO denied the issue of entitlement to 
a compensable disability evaluation for the veteran's 
service-connected sinusitis.  

In the notice of disagreement, which was received at the RO 
in March 2002, the veteran requested an increased rating in 
connection with his service-connected left knee condition.  
As the veteran has not expressed disagreement with the RO's 
denial of his claim for a compensable disability evaluation 
for his service-connected sinusitis, the Board finds that 
this issue is not before it on appellate review.

Further review of the claims folder indicates that, in the 
substantive appeal which was received at the RO in December 
2002, the veteran requested a videoconference hearing as 
indicated by the "appeal hearings options" form he 
completed.  In April 2003, pursuant to the provisions of 
38 U.S.C.A. § 7107(e)(2) (West 2002), the veteran was 
afforded a videoconference hearing.   


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114  Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

Specifically, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and to 
complete his/her claim(s).  38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); and Charles v. Principi, 
16 Vet. App. 370 (2002).  Such notification includes 
informing the veteran and his/her representative of the VCAA, 
the criteria used to adjudicate the appealed claim(s), the 
type of evidence needed to substantiate the issue(s), as well 
as the specific type of information necessary from the 
veteran.  

In addition, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his/her claim(s).  This 
particular duty includes the responsibility of obtaining all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran as 
well as the scheduling of the veteran for pertinent VA 
examinations.  

A complete and thorough review of the claims folder in the 
present case indicates that, in the statement of the case 
(SOC) issued in November 2002 as well as the VCAA letter 
issued in March 2003, the RO informed the veteran of the 
criteria used to adjudicate his appealed increased rating 
claim as well as the type of evidence needed to substantiate 
this issue.  

With regard to the additional evidentiary development 
necessary in this case, the Board notes that, at the April 
2003 videoconference hearing, the veteran testified that he 
received treatment for his status post arthroscopy for an 
anterior cruciate ligament tear of the left knee at the VA 
Medical Centers in Tuskegee (Tuskegee VAMC) and Montgomery 
(Montgomery VAMC), Alabama.  See, hearing transcript (T.) at 
4-5, and 9.  Records of treatment that the veteran received 
at the Tuskegee VAMC dated September 2002 through early 
January 2003 have been obtained and associated with the 
claims folder.  Records of treatment that the veteran 
received at the Montgomery VAMC dated from June 2000 through 
November 2000 were contained in the claims file at the time 
of the January 2002 rating decision and considered by the RO 
in reaching its decision.  However, it is not clear from the 
record whether there are any more recent treatment records 
from Tuskegee VAMC or Montgomery VAMC.  Furthermore, since 
nearly one year has elapsed since the date of the 
videoconference hearing, there are likely more recent records 
of treatment available from the Tuskegee VAMC.  On remand, 
therefore, the RO should attempt to procure all available 
records of treatment that the veteran may have received since 
January 2003 at Tuskegee VAMC and since November 2000 at 
Montgomery VAMC.  Any relevant VA treatment records received 
by the RO should be associated with the claims file.

Further review of the claims folder indicates that the 
veteran was last accorded a VA examination of his 
service-connected left knee disability in June 2002.  In view 
of the fact that additional medical records of left knee 
treatment have been received since then and that further 
reports may be obtained as a result of the present remand, 
the Board believes that, on remand, the veteran should be 
accorded a VA examination to determine the current nature and 
extent of his service-connected left knee disability.  

Accordingly, to ensure due process, this appeal is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required on his part:

1.  The RO should procure any available 
medical reports associated with the 
veteran's receipt of outpatient and 
inpatient treatment at the Tuskagee VAMC 
since January 2003 and the Montgomery VAMC 
since November 2000.  All such available 
records should be associated with the 
veteran's claims folder.  If no such 
medical records exist, or if the RO is not 
able to obtain these records, it should 
note that in the veteran's claims file.  

2.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a pertinent VA examination to 
determine the nature and extent of the 
service-connected status post arthroscopy 
of an anterior cruciate ligament tear of 
the left knee.  The claims folder must be 
made available to the examiners in 
conjunction with the examination.  Any 
testing deemed necessary, including 
x-rays, should be performed.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent pathology associated with 
the service-connected left knee 
disability, which is shown on 
examination, should be acknowledged in 
the report of the evaluation.  Further, 
the examiner should provide the specific 
ranges of motion of the veteran's left 
knee.  

Also, the examiner should note whether 
the veteran's left knee exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion 
as to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran uses 
his left knee repeatedly over a period of 
time.  

3.  The RO should then readjudicate the 
issue of entitlement to a disability 
evaluation greater than 20 percent for 
the service-connected status post 
arthroscopy for an anterior cruciate 
ligament tear of the left knee.  If the 
decision remains in any way adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue currently on appeal as well as a 
summary of the evidence received since 
the issuance of the SOC in November 2002.  
An appropriate period of time should be 
allowed for response.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified, and he has the right to submit additional evidence 
and argument on the matter to the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Park IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	THERESA M. CATINO
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


